The Chancellor.
The petition of the complainants, filed on the 7th of April last, praying that the defendant, Dent, might be required to bring into court, for the purpose of investment, certain moneys in his hands, was to have been heard on the 19th of the then following month of May. It was not, however, then submitted, and the court is now called upon by the complainants to pass a final order upon the petition without notice to, or hearing of, the opposite party, who has put in an answer to the petition stating objections to the application. This would be irregular, and cannot be done. It may be proper, however, to observe, that the case now is in a different position from what it was when the petition was filed, and that the decree to account passed on the 1st of May last, places it entirely in the power of the court to afford protection to the defendant against the proceedings at law, which have been or may be instituted against him by the creditors of his intestate. The rule being that a decree to account against an executor or administrator, either separately for the suing creditor, or specially on behalf *475of himself and all other creditors, is a decree for the benefit of all the creditors and in the nature of a judgment for all, and from the date of such decree, and on a due disclosure of assets, an injunction will he granted on the motion of either party to stay all proceedings of any of the creditors at law. Thompson vs. Brown, 4 Johns. Ch. Rep., 619.
Robert J. Brent, for Complainants.
Cornelius McLean, for the Defendant, Dent.
From the nature of this case, the Chancellor inclines to think, it would he expedient and beneficial for all parties that the money in the hands of the administrator should ho brought in for investment, and will pass an order fixing an early day for hearing the parties, if they desire to he heard, either in reference to the amount to he brought in, or the character and terms of the order, in which provision may he made for the security of the defendant against the proceedings at law of the creditors of the deceased, or upon any other question which may properly arise upon the application.